     E. Vincent Wood (Bar No. 297132)
 1
     Law Offices of E. Vincent Wood
 2   1501 N. Broadway, Suite 261
     Walnut Creek, CA 94596
 3   Tel. (925) 278-6680
     Fax. (925) 955-1655
 4
     Attorney for Debtor
 5

 6

 7
                             UNITED STATES BANKRUPTCY COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
                                     SAN JOSE DIVISION
 9
                                                     )   Chapter 11 Case No.: 20-51623-SLJ
10
     In re                                           )
             Sherry Virginia Seitzinger              )
11                                                   )   NOTICE AND OPPORTUNITY FOR
                                                     )   HEARING ON MOTION TO EXTEND
12                                                   )
                                   Debtor            )   AUTOMATIC STAY
13                                                   )
                                                     )
14                                                   )
                                                     )
15                                                   )
                                                     )
16                                                   )
                                                     )
17

18
             PLEASE TAKE NOTICE that the Debtor filed a Motion to Extend Automatic Stay.
19
     Parties in interest are urged to review the Motion a copy of which is attached hereto.
20

21           PLEASE TAKE NOTICE THAT PURSUANT TO BANKRUPTCY LOCAL RULE
22   4001-2(d) AND 9014-1 (b)(3) OF THE UNITED STATES BANKRUPTCY COURT FOR
23   THE NORTHERN DISTRICT OF CALIFORNIA, ANY OBJECTION TO THE RELIEF
24   REQUESTED HEREUNDER, OR ANY REQUEST FOR A HEARING HEREON, MUST

25   BE FILED AND SERVED ON DEBTOR AND ITS ATTORNEYS OF RECORD HEREIN

26
     WITHIN FOURTEEN (14) DAYS FROM THE DATE OF SERVICE HEREOF.

27
             PLEASE TAKE FURTHER NOTICE THAT PURSUANT TO BANKRUPTCY
28
     LOCAL RULE 4001-2(d) AND 9014-1 (b)(3) OF THE UNITED STATES BANKRUPTCY

                                                    1


 Case: 20-51623       Doc# 17     Filed: 11/23/20       Entered: 11/23/20 14:47:56     Page 1 of 2
     COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA, IF A TIMELY
 1
     OBJECTION HERETO OR A TIMELY REQUEST FOR A HEARING HEREON IS MADE,
 2
     IT SHALL BE THE RESPONSIBILITY OF DEBTOR AND/OR ITS ATTORNEY OF
 3
     RECORD HEREIN TO GIVE AT LEAST SEVEN (7) DAYS’ WRITTEN NOTICE TO THE
 4
     OBJECTING OR REQUESTING PARTY AND ANY TRUSTEE OR COMMITTEE
 5
     APPOINTED HEREUNDER.
 6

 7         PLEASE TAKE FURTHER NOTICE THAT PURSUANT TO BANKRUPTCY
 8   LOCAL RULE 4001-2(d) AND 9014-1 (b)(3) OF THE UNITED STATES BANKRUPTCY
 9   COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA, THAT ANY OBJECTION

10
     HERETO OR REQUEST FOR A HEARING HEREON MUST BE ACCOMPANIED BY
     ANY DECLARATION OR MEMORANDA OF LAW THE OBJECTION OR
11
     REQUESTING PARTY WISHES TO PRESENT IN SUPPORT OF ITS POSITION.
12

13
           PLEASE TAKE FURTHER NOTICE THAT PURSUANT TO BANKRUPTCY
14
     LOCAL RULE 9014-1 (b)(3) OF THE UNITED STATES BANKRUPTCY COURT FOR
15
     THE NORTHERN DISTRICT OF CALIFORNIA, THAT IF NO TIMELY OBJECTION
16   HERETO IS RAISED OR IF NO TIMELY REQUEST FOR A HEARING HEREON IS
17   MADE, THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT
18   HEREUNDER BY DEFAULT.
19

20   Date: November 23, 2020                 /s/ E. Vincent Wood
                                             E. Vincent Wood, Attorney for Debtor
21

22

23

24

25

26

27

28



                                                 2


 Case: 20-51623    Doc# 17     Filed: 11/23/20       Entered: 11/23/20 14:47:56   Page 2 of 2
